Citation Nr: 0800445	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected prostatitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 

Procedural history

In a December 1977 RO rating decision, service connection was 
granted for chronic prostatitis.  A 10 percent disability 
rating was assigned.  This 10 percent rating was reduced to 
noncompensably disabling via an April 1981 RO rating action.    

The present appeal concerns a claim for an increased 
disability rating for service-connected prostatitis filed in 
October 2000.  In the above-referenced April 2001 rating 
decision, the RO increased the veteran's disability rating 
for service-connected prostatitis to 10 percent disabling.  
The veteran disagreed with the assigned disability rating and 
subsequently perfected an appeal as to that issue.  

This case was remanded by the Board in May 2005 and again in 
July 2006 for further procedural development.  This was 
accomplished, and in April 2007 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.  The 
case has been returned to the Board for further appellate 
proceedings.

Issues not on appeal

In its July 2006 decision, the Board denied two other claims 
which were on appeal at that time, entitlement to increased 
ratings for service-connected epididymo-orchitis and for 
postoperative left inguinal hernia.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2007).  Those issues have 
therefore been resolved, and they will be addressed no 
further herein.


FINDINGS OF FACT

1.  Other than erectile dysfunction which has been separately 
compensated, the veteran's prostatitis is currently 
asymptomatic.

2.  The competent medical evidence does not show that the 
veteran's service-connected prostatitis is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected prostatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7527 (2007).   

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected prostatitis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  



Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in May 2005 and in July 2006.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the veteran with notice under the Veterans Claims 
Assistance Act of 2000 (the VCAA). The AOJ was then to 
readjudicate the claim.  

The veteran was subsequently furnished with VCAA notice, 
which will be described in detail immediately below.  
Thereafter, the AMC readjudicated the claim in the April 2007 
SSOC.

Thus, the Board is in agreement with the veteran's 
representative that all of the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also the December 3, 2007 
Appellant's Post-Remand Brief.

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the AMC [issued subsequent to the Board's May 
2005 remand] dated May 27, 2005, which informed him that 
"the evidence must show that your service-connected 
disability has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2005 letter, along with an August 9, 2006 letter from the AMC 
[issued subsequent to the July 2006 remand].  Specifically, 
the veteran was advised in the May 2005 and August 2006 
letters that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  Both letters further 
indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, the May 2005 and August 2006 letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete this release so that VA could obtain these records 
on her behalf.  

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

The August 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the April 19, 2007 SSOC, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the April 2007 SSOC as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the April 2007 SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the SSOC as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.    

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the May 2005 
and August 2006 VCAA letters and his claim was readjudicated 
in the April 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  He was also afforded VA 
examinations in December 2000 and July 2002.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected prostatitis is currently 
rated under 38 C.F.R. 4.115b, Diagnostic Code 7527 (2007) 
[prostate gland injuries, infections, hypertrophy].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7527.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Diagnostic Code 7527 applies specifically to the veteran's 
prostatitis.  There is no other diagnostic code which rates 
the prostate gland.  The veteran has suggested no other 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed prostatitis.  Therefore, the Board will continue to 
evaluate the veteran's service-connected prostate disability 
under Diagnostic Code 7527.  

Specific rating criteria

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2007).

Voiding dysfunction:

60 %  Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day;

40 %  Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 %  Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

Urinary tract infection:

30%  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

10%  Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.
        38 C.F.R. Part 4, § 4.115a 
(2007).

Analysis

Schedular rating

As has been discussed in the law and regulations section 
above, under Diagnostic Code 7527, the question becomes 
whether voiding dysfunction or urinary tract infection is 
more predominant in regards to the veteran's prostatitis.  
The Board will discuss each in turn.

In terms of voiding dysfunction, there is no evidence that 
the veteran wears any absorbent materials that must be 
changed less than two times per day.  During the December 
2000 and July 2002 VA examinations he did not indicate use of 
an appliance or the wearing of absorbent materials to control 
voiding.  

In terms of urinary tract infection, the December 2000 VA 
examiner noted "recurrent" urinary tract infections.  
However, this assessment was obviously based on the veteran's 
reported history, as the examiner specifically noted there 
were "no records available from any previous care he might 
have had."  

In fact, review of the medical records shows that the veteran 
was treated for a urinary tract infection on only one 
occasion, in March 2000, when he was hospitalized for 
detoxification.  This is the only instance of record of 
urinary tract infection.  The VA outpatient records are 
noticeably absent for evidence of urinary tract infections or 
continuous management for such.  The veteran in July 2002 he 
stated had not had a urinary tract infection for at least two 
years.  He specifically denied genitourinary problems in an 
October 2002 VA outpatient record.  Moreover, VA outpatient 
records dated in August 2002, September 2002, December 2003, 
April 2004, June 2004, July 2004, December 2004 and April 
2005 indicated "no active disease" with respect to the 
veteran's genitourinary system.  Additionally, urinalysis 
studies conducted in September 2002, October 2002, November 
2002 and twice in July 2003 showed one instance of trace 
amounts of bacteria but were otherwise normal.  Finally, the 
July 2002 VA examiner specifically found no instance of 
drainage procedures or medications to treat urinary tract 
infections.

In short, there is no evidence of any urinary tract infection 
other than in March 2000, a period of approximately eight 
years.  This hardly amounts to "recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
greater than two times per year and/or requiring continuous 
intensive management" as required for the assignment of an 
increased disability rating under Diagnostic Code 7527.  

Urinary tract infection may also be rated as renal 
dysfunction if poor renal function exists.   In this case, 
there is no indication in the medical evidence of poor renal 
function.  See, e.g., the July 2002 VA examination report.

The veteran has indicated that his prostate condition 
requires him to urinate frequently.  See the January 5, 2001 
notice of disagreement.  However, frequent urination is not 
the same as voiding dysfunction.  Indeed, urinary frequency 
is addressed in 38 C.F.R. § 4.115a, along with voiding 
dysfunction and urinary tract infection.  Significantly, 
however, under Diagnostic Code 7527 urinary frequency is not 
mentioned; voiding dysfunction and urinary tract infection 
are. 

The only other documented complaint from the veteran 
concerning his service-connected prostatitis involves sexual 
dysfunction.  The RO has granted special monthly compensation 
based on loss of use of a creative organ pursuant to 
38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) 
(2007).  Accordingly, those complaints, which clearly have 
been demonstrated to exist, are compensated by VA.  To again 
compensate the veteran for such symptoms would be in 
violation of the RO's antipyramiding regulation, 38 C.F.R. 
§ 4.14 (2007).  

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of an increased disability 
rating for the veteran's service-connected prostatitis.  
Indeed, the Board is hard pressed to identify any symptoms 
which allow for the assignment of a 10 percent rating. 

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for his service-connected 
prostatitis was filed in October 2000.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration, or October 1999 to the present.  The RO has 
rated the veteran noncompensably disabling from the date of 
service connection in 1981 to the date of his increased 
rating claim, October 30, 2000, and 10 percent thereafter. 

After a careful review of the record, to include the two VA 
examination reports dated in December 2000 and July 2002 as 
well as the above-referenced VA treatment reports, the Board 
can find no evidence to support a finding that the veteran's 
prostatitis was more or less severe during the appeal period 
under consideration.  Accordingly, the currently assigned 10 
percent rating is assigned from October 30, 1999 forward.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of his entitlement to an extraschedular rating, 
the RO adjudicated the matter of the veteran's entitlement to 
an extraschedular rating in the April 2002 statement of the 
case (SOC) and the March 2004 SSOC, and the veteran's 
representative cited to the provisions of 38 C.F.R. 
§ 3.321(b) in the April 29, 2005 Appellant's Brief.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected prostatitis, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required frequent hospitalization 
for his prostatitis.  

Moreover, neither of the VA examination reports or the VA 
outpatient treatment records identified symptomatology 
indicative of marked interference with employment.  In 
addition, there is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's prostatitis presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected prostatitis.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected prostatitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


